
	
		I
		112th CONGRESS
		1st Session
		H. R. 1131
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to provide grants to State and local governments to carry out
		  programs to provide mediation between mortgagees and mortgagors facing
		  foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Homeowners from Foreclosure
			 Act of 2011.
		2.Foreclosure
			 mediation grant program
			(a)EstablishmentThe Secretary of Housing and Urban
			 Development (in this section referred to as the Secretary) shall
			 carry out a program to make competitive grants to States and units of local
			 government to establish mediation programs that assist mortgagors under home
			 mortgages facing foreclosure on such mortgages.
			(b)Foreclosure
			 mediation program requirementsAmounts from a grant under this
			 section may be used only for costs of a foreclosure mediation program that
			 provides as follows:
				(1)Scope
					(A)State
			 granteesIn the case of a grant under this section to a State,
			 the program shall be carried out in at least one unit of local government
			 within such State.
					(B)Local government
			 granteesIn the case of a grant made to a unit of local
			 government, the program shall be carried out in such unit of local
			 government.
					(2)ApplicabilityThe program shall apply to—
					(A)any mortgagee that, after the expiration of
			 the 90-day period beginning upon receipt, by the grant recipient, of amounts
			 from a grant under this section, initiates a foreclosure proceeding on a home
			 mortgage for a mortgaged home that is located in the jurisdiction within which
			 such program is being carried out, pursuant to paragraph (1); and
					(B)any mortgagor
			 under such a home mortgage who is subject to a foreclosure proceeding.
					(3)Referral to
			 attorney or housing counselorThe program shall provide the
			 mortgagor with a referral and contact information for a paid or pro bono
			 attorney, or a housing counselor certified by the Secretary.
				(4)Required meeting
			 and mediationThe program
			 shall require that, as soon as is practicable after the initiation of a
			 foreclosure proceeding on a home mortgage or a mortgagee has provided the
			 required foreclosure notice on a home mortgage to the mortgagor in accordance
			 with applicable State or local law, as applicable, and, in any event, before
			 entry of any foreclosure judgment on or foreclosure sale for, as applicable,
			 the home mortgage—
					(A)any representative
			 obtained by the mortgagor (including a representative obtained pursuant to a
			 referral under paragraph (3)) shall meet with the mortgagor; and
					(B)the mortgagee
			 shall conduct, consistent with any applicable State or local law, a mediation
			 conference that—
						(i)is
			 held to resolve issues relating to the foreclosure, with the aim of avoiding
			 the foreclosure, through mediation;
						(ii)is held in an appropriate court in the
			 jurisdiction of the grant recipient or, in the case of jurisdiction that does
			 not provide for judicial foreclosure, such other appropriate venue;
						(iii)involves the
			 participation of a neutral, third party mediator selected by the court or the
			 administrator of the foreclosure mediation program; and
						(iv)is attended by—
							(I)the mortgagee or,
			 if the mortgagee or an agent of the mortgagee having authority to execute a
			 settlement of all matters relating to the mortgage is immediately accessible by
			 telephone, by a representative of the mortgagee; and
							(II)the mortgagor, or
			 any representative obtained by the mortgagor (including a representative
			 obtained pursuant to a referral under paragraph (3)), or both.
							If the
			 mortgagor fails to attend the conference, the requirement under this paragraph
			 for a mediation conference shall be deemed to be satisfied upon verification by
			 the administrator of the mediation program that the required foreclosure notice
			 has been provided and issuance by such administrator of an order authorizing
			 initiation of such foreclosure proceeding.(5)OutreachThe
			 grant recipient shall establish an outreach program to raise homeowner
			 awareness of the existence of the foreclosure mediation program. Such outreach
			 program shall include providing access to information regarding the foreclosure
			 mediation program through a telephone hotline or a World Wide Web site, or
			 both.
				(c)Selection of
			 grant recipientsThe Secretary shall select applicants to receive
			 grants under this section under a competition based on selection criteria that
			 the Secretary shall establish by regulation.
			(d)RecordkeepingEach
			 grant recipient shall maintain a record of the outcome of each mediation
			 conference carried out under the mediation program assisted with the grant
			 amounts, including the nature of any loan modification made as a result of
			 participation in the mediation program.
			(e)DefinitionsFor
			 purposes of this Act, the following definitions shall apply:
				(1)Foreclosure
			 proceedingThe term
			 foreclosure proceeding means any proceeding or procedure under
			 applicable law, including judicial and non-judicial procedures, including a
			 sheriff sale, to foreclose on a home mortgage.
				(2)Home
			 mortgageThe term home mortgage means a mortgage
			 loan, repayment of which is secured by an interest in a one- to four-family
			 residence that is the principal residence of the mortgagor.
				(3)Grant
			 recipientThe term grant recipient means a State
			 or unit of local government that receives grant amounts under this
			 section.
				(4)Mortgaged
			 homeThe term mortgaged home means, with respect
			 to a home mortgage, the residence that is subject to the interest that secures
			 repayment of the home mortgage.
				(5)Required
			 foreclosure noticeThe term required foreclosure
			 notice means any initial notice that is required under the law of a
			 State to be submitted to the mortgagor under a residential mortgage as a
			 condition precedent to foreclosure on such mortgage.
				(6)StateThe
			 term State means the States of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, Guam, the Virgin Islands, American Samoa, the Trust Territory
			 of the Pacific Islands, and any other territory or possession of the United
			 States.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated for grants
			 under this section such sums as may be necessary for each of fiscal years 2012
			 through 2016.
			(g)RegulationsThe
			 Secretary of Housing and Urban Development shall issue any regulations
			 necessary to carry out this section.
			
